Citation Nr: 1117744	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  05-27 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from April 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal originally from a February 1999 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA).

This matter was previously before the Board in January 2008, when the Board denied the claim on appeal.  The Veteran appealed the Board's January 2008 decision to the United States Court of Appeals for Veterans Claims (hereinafter 'the Court').  By Order dated March 2009, the Court vacated the Board's January 2008 decision pursuant to a March 2009 Joint Motion for Remand.

This matter was again before the Board in August 2009, when the Board issued a new final decision on two issues and remanded the TDIU issue remaining on appeal.

The Board notes that although the Veteran is represented by an attorney before the Court in connection with an appeal in this matter, Vietnam Veterans of America continues to be his representative before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded by the Board in August 2009 for development and adjudication of the Veteran's TDIU claim in compliance with the March 2009 Joint Motion for Remand.  Review of the claims file upon the return of this case to the Board reveals that either significant documents are missing from the claims file or that adjudication of the Veteran's TDIU claim has not been completed.  The Board notes that the Veteran's representative has made similar observations upon review of the claims file, as reflected in a statement dated April 2011.

The Board, like the Veteran's representative, is unable to find that any RO-level decision has been issued, or any manner of adjudication has taken place on the TDIU issue remanded in the Board's August 2009 remand; such action was directed by the August 2009 Board remand.  Under these circumstances, the Board has no alternative but to remand this case back to obtain clarification as to the completeness of the claims file and to ensure compliance with the August 2009 Board remand.

The Board also notes that it is under a duty to ensure compliance with the terms of its August 2009 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate action to confirm that the Veteran's claims file is currently complete, and take all necessary steps to associate any necessary documents which may currently be missing from the c-file.

2.  The RO/AMC should develop and adjudicate the issue of entitlement to a TDIU. The Veteran should be furnished notice of the RO's determination and notice of appellate rights and procedures, including the need to file a timely notice of disagreement if the Veteran wishes to initiate an appeal from the RO's decision.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


